Clark, J.
On July 20, 1922, police officers entered defendant’s near beer saloon in Detroit. Two persons were in front of the bar. Defendant was behind it. One officer went to the end of the bar from which place he saw a “bottle of whisky standing in back of the bar,” on the service bar. He saw the label, “Im*290perial Whisky.” There were also glasses. He attempted to go behind the bar. Defendant resisted on the ground that the officer had no search warrant, which was the fact. The officer got the whisky and took defendant into custody. The whisky contained 51 plus per cent, alcohol by volume. Defendant was convicted of a violation of the prohibition law. On error he presents a question, properly saved for review, that in getting the whisky the officer violated the search and seizure provision of the State Constitution and that the whisky therefore should have been returned to defendant, as requested, and should not have been admitted in evidence.
The officer was in a public place. From his place without the bar, where he had a right to be, he saw the whisky, the possession of which constituted a felony. He discovered the defendant committing a felony. No search was needed to establish that fact. The whisky stood in plain view. It was the duty of the officer to take the defendant into custody and to seize the whisky. He did both practically simultaneously. He violated no provision of the Constitution. See People v. Woodward, 220 Mich. 511; People v. Margolis, 220 Mich. 431; People v. Case, 220 Mich. 379.
Other questions suggested do not merit discussion. We find no reversible error.
Judgment affirmed.
Wiest, C. J., and Fellows, McDonald, Bird, Sharpe, Moore, and Steere, JJ., concurred.